Order filed, September 18, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00741-CV
                                    ____________

  CHARLES ORR, INDIVIDUALLY AND DBA SUNBELT SERVICES GROUP,
                           Appellant

                                             V.

                    CHAMPION WIRE & CABLE, LLC, Appellee


                       On Appeal from the 157th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-65101


                                          ORDER

       The reporter’s record in this case was due June 18, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Sherri Ullrich, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM